DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 16-28 are objected to because of the following informalities:  said claims are dependent from cancelled claims, however it appears claims dependent from cancelled claim 1 should now depend from the only new independent claim 15; and dependent claims 22 and 25 should depend from claims 21 and 24 respectively (as they recite limitations introduced in the preceding claim). The dependent claims will be examined as interpreted above. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump mechanism,” “mug,” and “microcontroller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 20-23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brook-Chrispin et al. (US 2015/0336722 A1 herein after Brook).
Re: Claim 15, Brook discloses the claimed invention including a bottle cap for attaching to the opening of a bottle (11), the bottle cap comprising: 
a hollow tube (50, 54), which extends into the interior of the bottle (Fig. 4A, external thread and internal section extending into bottle when attached), 
a drinking opening (42), which is connected to the hollow tube,
a drinking area (26), wherein the drinking opening is provided in the drinking area, comprising: multiple small openings (30) which are configured in the drinking area, which have a smaller diameter than the drinking opening,
a liquid reservoir (24A/B) in the bottle cap, which is connected to the small openings, and a dispensing device, which dispenses a liquid from the liquid reservoir via the small openings when activated (Fig. 4D, Para. 78, liquid reservoir in bottle cap), wherein:
the liquid reservoir is connected in a fluid-tight manner to the small openings, when activated the dispensing device dispenses a predefinable 
Re: Claim 16, Brook discloses the claimed invention including a stopper (22) is provided for closing the drinking opening and the small openings in the drinking area in a fluid-tight manner, which stopper can be transferred from a closed position to an open position by means of a vertical movement (66) (Para. 101, vertical movement of stopper closing all openings).
Re: Claim 17, Brook discloses the claimed invention including the dispensing device can be activated on moving the stopper from the closed position to the open position (Para. 101, vertical movement of stopper activates device for dispensing).
Re: Claim 18, Brook discloses the claimed invention including the dispensing device can be activated on moving the stopper from the open position to the closed position (Para. 101, vertical movement of stopper activates device for dispensing).
Re: Claim 20, Brook discloses the claimed invention including the bottle cap is configured cylindrically, and on a circumferential surface of the bottle cap an activating device (40) for activating the dispensing device is configured (Figs. 1-2 depict a cylinder cap, Para. 100, surface including a activating device for initiating a dispensing operation).
Re: Claim 21, Brook discloses the claimed invention including the dispensing device has at least one pressure chamber (56), which is provided such that it is connected in a fluid-tight manner to the liquid reservoir and the small openings in the dispensing path of the liquid (Para. 92, pressure chamber for small openings).
Re: Claim 22, Brook discloses the claimed invention including the dispensing device is configured to dispense the predefinable quantity of the liquid from the pressure chamber and to fill up said pressure chamber again after dispensing (Para. 117-118, dispenses predefined quantity and after dispensing residual liquid will accumulate in chamber above valve (32)).
Re: Claim 23, Brook discloses the claimed invention including the predefinable quantity of the liquid is 1 ml to 10 ml, in particular 4 ml to 6 ml (Para. 137, quantity is 5ml).
Re: Claim 27, Brook discloses the claimed invention including at least two liquid reservoirs (24A, 24B) are provided (Figs. 4A-4D, plurality of reservoir).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook-Chrispin et al. (US 2015/0336722 A1 herein after Brook).
Re: Claim 19, Brook discloses the claimed invention including an alternate embodiment of the closing the drinking area, a flip closure (22) is provided which is laterally hinged, a stop for the flip closure is configured on the bottle cap, and the stop is configured for activating the dispensing device on contact with the flip closure (Depicted in Fig. 8, flip closure with lateral hinge).
Re: Claim 28, Brook discloses the claimed invention including except expressly mentioning a mug. However, Brook states that cap of this invention could be provided to fit to any bottle, with any form of opening of any size (Para. 189). The court held that the configuration of the claimed container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04(IV)(B) (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle of Brook into a mug. Applicant appears to have placed no criticality on any particular container (see Specification stating it may be a bottle or mug) and it appears that the device of Brook would work appropriately if made to attach to mug container.
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brook-Chrispin et al. (US 2015/0336722 A1 herein after Brook) as applied to claim 15 above, and further in view of Bowles (US Patent No. 10,501,246).
Re: Claim 24-26, Brook discloses the claimed invention except for a pump and microcontroller.  However, Bowles teaches a cap with a dispensing device has a pump mechanism (1) configured electrically, and a microcontroller having an external communication interface is provided, and the dispensing device is configured for communication with the microcontroller (Col. 5, lines 4-8, electric pump, microcontroller, external communication interface).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a pump, microcontroller, and communication interface .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs, Jager, Perez, Studnik, and Kalaouze are cited disclosing caps with reservoirs attached to bottles for mixing at the discharge point of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754